DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021, has been entered.
Claims 1-23, 25, and 26 are canceled.
Claims 24 and 27-43 are pending.  Claims 35-43 are withdrawn.
Claims 24 and 27-34 are examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (Appl. Microbiol. Biotechnol. 2015. 99: 3279-3290. Published online November 29, 2014. Previously cited) in view of Mannucci (Front. Environ. Sci. Eng. 2015. 9(6): 988-994. Published August 5, 2014. Previously cited), Ahmed (International Journal of Heat and Mass Transfer. 2012. 55: 5709-5721), and Jeong (Analytical Biochemistry. 2014. 446: 90-95. Listed on IDS filed 11/7/17).
Tian discloses the use of membrane-aerated biofilm reactors (MABR) in wastewater treatment (abstract).  Aeration in a MABR is achieved by allowing air to penetrate through a hollow fiber membrane, resulting in the production of small air bubbles, thereby significantly increasing oxygen transfer efficiency (page 3279, first paragraph).  Consequently, oxygen transfers from the fiber through the biofilm and into the wastewater, while pollutants such as organic compounds, nitrogen, and phosphorus flow into the biofilm in the reverse direction (page 3279, first paragraph).  This reverse gradient of mass transfer results in stratification of the biofilm (paragraph bridging pages 3279 and 3280).  For example, the small air bubbles released from the membrane can cause the inner portion of the biofilm to become more aerobic and less 
As such, Tian is comparable to the claimed invention since Tian teaches a method of treating wastewater, the method comprising:
providing a wastewater treatment reactor (the MABR); 
providing a biofilm within the reactor;
causing the wastewater to contact the biofilm within the reactor; and
controlling the concentration of substrates, solutes, or toxic substances (e.g. COD, total nitrogen) that are reactants or products in the form of a gas, liquid, solute, or ion within the 
Through controlling the concentration of substrates, solutes, or toxic substances that are reactants or products, then the rate of reaction within the biofilm is controlled since the concentration of reactants or products inherently affect the reaction and thus the rate of reaction.

Tian differs from the claimed invention in that Tian does not expressly disclose that the control of the concentration of substrates, solutes, inhibitor or toxic substances (e.g. COD, total nitrogen) (and thus the control of the rate of reaction within the biofilm) is promoted through a thermal gradient across the biofilm.
Mannucci notes that the mechanisms of bacterial adaptation to temperature gradients have been studied in detail only with reference to heterotrophic bacteria and spatial temperature gradients (page 988, first paragraph).  It has been found that spatial temperature gradients cause a thermotactic behavior on bacteria that promotes movement toward their favorite temperature affecting their random walk (page 988, right column, first full paragraph).  Another study also showed that under non limiting substrate concentration, the biomass started to accumulate at optimal temperature and propagated down the temperature gradient due to the increasing lack of nutrients in the high biomass concentration zone (page 988, right column, second paragraph).  Additionally, Mannucci teaches that in wastewater treatment, while temperature is usually 
Ahmed evaluated the effects of osmotic pressure, and indirectly environmental temperature, as a primary contributor/inhibitor to biofilm growth (page 5710, left column, last paragraph).  Ahmed found that temperature can play a role in helping or hindering biofilm growth, as can be seen in Figure 10 (page 5720, left column, last paragraph).  Temperature plays a key role in both the diffusion processes as well as the reaction processes since temperature can be considered to be a measure of kinetic energy of a system, a higher temperature leads to a higher average kinetic energy of molecules and higher collision rate (page 5720, left column, last paragraph).
Jeong investigated the effect of temperature on formation of Antarctic bacterial biofilm using a microfluidic system where continuous temperature gradients are generated (abstract).  For generation of a temperature gradient, two circulating water thermostats were integrated with the microfluidic system containing hot and cold source microchannels (page 91, right column, first paragraph).  See Figure 1 on page 92 showing that the hot and cold source microchannels flow on opposite sides of a detection microchannel comprising a biofilm (in particular, see Figure 1(C)).  Figure 2(A) on page 93 shows that temperature gradient was established across the main detection microchannel comprising the biofilm.  
Before the effective filing date of the claimed invention, in order to support the bacteria growing in a stratified manner in the biofilm (e.g. nitrifying bacteria at the bottom of the biofilm) 
There would have been a reasonable expectation of promoting the presence of the bacteria in distinct layers in the MABR by a temperature gradient across the biofilm since Mannucci taught that spatial temperature gradients and temperature time gradients affect bacterial behavior (e.g. movement) and activity.  Additionally, one of ordinary skill in the art would have expected that a temperature gradient across the biofilm of the MABR of Tian would have controlled the rate of reaction within the biofilm and controlled the concentration of 
Regarding instant claim 30, the hollow fiber membrane next to the biofilm reads on a capillary, and thus capillary forces necessarily would have been present that promote the flow of the solutes, liquids, or gases (e.g. COD).  Therefore, instant claim 30 is rendered obvious
A holding of obviousness is clearly required.

 Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Parent (US 2007/0048856. Previously cited).
As discussed above, Tian in view of Mannucci, Ahmed, and Jeong renders obvious claims 24, 30, and 32.  The references differs from claim 27 in that they do not expressly disclose that the flow or gradient of solutes, liquids, or gases (see Figure 1 of Tian, includes COD, total nitrogen) is created by inducing counter-ionic and/or co-ionic flow to facilitate transport of solutes or gases, including proton gradients or other forms of ion-induced gradients using suitable draw or feed solutions wherein the draw or feed solution is used in a continuous, 
Parent discloses a biofiltration column 12 containing support media 18 on which is provided a biofilm 20 (page 2, paragraph [0027]).  The operating conditions of the biofiltration column 12 are controlled to maintain the biofilm 20, which implies monitoring the pressure, temperature and effluent gas flowrate, while providing the micro-organisms 22 of the biofilm with sufficient nourishment and ensuring that the adequate amount of VOCs are being removed from the effluent gas 16 (paragraph [0027] on pages 2 and 3).  
Additionally, an ion rich solution is employed in Parent to increase the efficiency of the apparatus or to benefit from the ions in a variety of ways (page 4, paragraph [0043]).  The ion rich solution may be converted using conversion means into a buffer solution to be added in desired quantities to the effluent gas 16 or to the biofiltration chamber 12 itself (page 4, paragraph [0044]).  Some micro-organisms may be sensitive to low pH levels and such a buffer solution may thus facilitate prolific and advantageous microbial growth (page 4, paragraph [0044]).  As an example of making the buffer solution, the solvent may contain an amine-compound, which reacts with the hydrogen ions to remove them from solution to thereby raise the pH of the solution (page 4, paragraph [0044]).  In this case, therefore, the ion rich solution maintain a modestly basic pH (page 4, paragraph [0044]).  Also, a bicarbonate ion-based buffer 
Before the effective filing date of the claimed invention, it would have been obvious to have added an ion rich solution converted to a buffer solution to the biofilm when practicing the method rendered obvious by Tian, Mannucci, Ahmed, and Jeong.  One of ordinary skill in the art would have been motivated to do this since it would have facilitated prolific and advantageous microbial growth of the biofilm, as taught in Parent.  Therefore, instant claims 27 (the ion rich solution necessarily induced counter-ionic and/or co-ionic flow, and includes proton gradients), and 28 (basic draw or feed solution) are rendered obvious.
A holding of obviousness is clearly required. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Guiot (US 2007/0218540. Previously cited).
As discussed above, Tian in view of Mannucci, Ahmed, and Jeong renders obvious claims 24, 30, and 32.  The references differs from claim 29 in that they do not expressly disclose the flow of solutes, liquids, or gases (see Figure 1 of Tian, includes COD, total nitrogen) is promoted through a charge gradient that is promoted using a cathode or anode or by using a charged draw or feed solution to direct a counter-charge substrate through the biofilm in a batch, continuous, intermittent, an alternating manner or with a sensor-based control algorithm.
Guiot discloses a method of bioremediation of wastewater by utilizing coupled anaerobic and aerobic biological treatment (abstract).  For performing the method, a biosystem containing a coupled single-stage anaerobic/aerobic biofilm is provided (page 5, paragraphs [0053]-[0054]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included an electrolytic cell comprising a cathode and an anode to control the oxygen supply rate to the biofilm when performing the method rendered obvious by Tian, Mannucci, Ahmed, and Jeong.  One of ordinary skill in the art would have been motivated to do this because the skilled artisan would have recognized that it would have controlled the amount of dissolved oxygen delivered to the biofilm based on the teaching of Guiot, which would have affected the conditions optimal for the bacteria in each layer of the biofilm of Tian (e.g. see page 3280, left column, disclosing that the different bacteria grow at different oxygen concentrations).  Therefore, instant claim 29 is rendered obvious.
A holding of obviousness is clearly required.

Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Leukes (US 2004/0191855. Previously cited).

Leukes discloses a method of producing a secondary metabolite that includes providing an elongate porous substrate which has a biofilm of micro-organism attached thereto (page 1, paragraphs [0008]-[0009]).  In particular, as shown in Figure 1, a bioreactor 10 is provided comprising a hollow fibre capillary membrane 12 and a biofilm 32 established on an external surface 30 (see Figure 2) of the capillary membrane 12 (page 2, paragraphs [0031] and [0033]).  The method further comprises causing a nutrient solution to flow through the substrate (the capillary membrane 12), at a rate which is sufficiently low for a nutrient gradient to be established across the biofilm such that the nutrient concentration at a high level along the gradient is sufficiently high to support primary growth of the micro-organism, and the nutrient concentration at a low level along the gradient is sufficiently low to induce secondary metabolism of the micro-organism (page 1, paragraph [0010]).  
Leukes teaches that the vertical arrangement of the capillary membrane 12 ensures axial nutrient gradients in the biofilm 32, in addition to the radial nutrient gradients (page 3, paragraph [0038]).  This is a result of the unique gravity affected flow regime of nutrient solution through the biofilm 32 (page 3, paragraph [0038]).  
Before the effective filing date of the claimed invention, it would have been obvious that gravitational forces affect the flow or gradient of solutes, liquids, or gases in the MABR of the method rendered obvious by Tian in view of Mannucci, Ahmed, and Jeong.  One of ordinary 
A holding of obviousness is clearly required.

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Sun (US 2008/0268189. Previously cited).
As discussed above, Tian in view of Mannucci, Ahmed, and Jeong renders obvious claims 24, 30, and 32.  The references differs from claim 33 in that they do not expressly disclose that the flow or gradient of the substrate, water, or gas (reading on solutes, liquids, or gases) is promoted through osmotic pressure differentials across the biofilm, wherein a saline or osmosis inducing draw or feed solution is used in a batch, continuous, intermittent, an alternating manner or with a sensor-based control algorithm.  
Sun discloses a biofilm-controlling study in which a bacterial suspension is provided in sterile distilled water buffered with sterile PBS to minimize the possibility of incidentally lysing the challenge organisms owing to change in osmotic pressure (paragraph [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have controlled the osmotic pressure of the hollow membrane positioned next to the biofilm when practicing the method rendered obvious by Tian in view of Mannucci, Ahmed, and Jeong.  One of ordinary skill in the art would have been motivated to do this since osmotic pressure change can have a detrimental effect on 
A holding of obviousness is clearly required. 

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Mannucci, Ahmed, and Jeong as applied to claims 24, 30, and 32 above, and further in view of Stephanopoulos (US 4,948,728. Previously cited).
As discussed above, Tian in view of Mannucci, Ahmed, and Jeong renders obvious claims 24, 30, and 32.  The references differs from claim 34 in that they do not expressly disclose that accumulation of inhibitory products limits the rate of the reaction, and wherein the draw or feed is used in a batch, continuous, intermittent, an alternating manner or with a sensor-based control algorithm.
Stephanopoulos discloses in Figures 3 and 4 a monolithic reactor comprising an appropriately selective permeable membrane 16 applied to the walls of a ceramic material (see column 3, lines 7-15) and a biofilm 17 adsorbed on the ceramic material (column 3, lines 53-60).  Potential applications of the cross-flow monolithic reactor shown in Figure 2 (which Figures 3 and 4 speak to) include inhibitory product removal, simultaneous reaction and product enrichment, and infusion of limiting substrates onto a biofilm (column 3, lines 61-64).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have removed inhibitory products from application to the biofilm when performing the method render obvious by Tian, Mannucci, Ahmed, and Jeong.  One of ordinary skill in the art would have been motivated to do this since inhibitory product 
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed August 13, 2021, with respect to the rejection under 35 U.S.C. 112(b) of claim 34, the rejection under 35 U.S.C. 103 of claims 24, 30, and 32 as being unpatentable over Tian in view of Gray and Mannucci, the rejection under 35 U.S.C. 103 of claims 27 and 28 as being unpatentable over Tian, Gray, and Mannucci in further view of Parent, the rejection under 35 U.S.C. 103 of claim 29 as being unpatentable over Tian, Gray, and Mannucci in further view of Guiot, the rejection under 35 U.S.C. 103 of claim 31 as being unpatentable over Tian, Gray, and Mannucci in further view of Leukes, the rejection under 35 U.S.C. 103 of claim 33 as being unpatentable over Tian, Gray, and Mannucci in further view of Sun, and the rejection under 35 U.S.C. 103 of claim 34 as being unpatentable over Tian, Gray, and Mannucci in further view of Stephanopoulos, have been fully considered and are persuasive.  In particular, the amendment of claim 34 has overcome the rejection under 35 U.S.C. 112(b).  Therefore, the rejection under 35 U.S.C. 112(b) has been withdrawn.  The rejections under 35 U.S.C. 103 have been withdrawn since, through an updated search, the Examiner determined that newly cited references Ahmed and Jeong provide better support than previously cited reference Gray as secondary references for combination with previously cited references Tian and Mannucci to render obvious the claimed invention.
To the extent Applicant’s arguments are directed to the new grounds of rejection under 35 U.S.C. 103, they are unpersuasive.  Applicant asserts that Mannucci, like Tian, does not 
Applicant points out that the focus in connection with claim 32 is not so much on the types of organisms and their preferred optimum temperature, but more on controlling the 
Applicant further asserts that none of the prior art references support that assertion on page 7 of the last Office Action that it would have been obvious to have provided a thermal gradient across the Tian biofilm.  However, Mannucci speaks of spatial temperature gradients, indicating that they cause movement of bacteria toward their favorite temperature (page 988, right column, first full paragraph); this supports providing a thermal gradient across the Tian biofilm in which stratification of bacteria is sought.
Therefore, the claims must remain rejected over the previously cited references in combination with the newly cited references (Ahmed, Jeong).

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651